Citation Nr: 1410781	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-12 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim seeking entitlement to service connection for a left knee disability, claimed as secondary to service-connected low back disability, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim seeking entitlement to service connection for a right knee disability, claimed as secondary to a service-connected low back disability, and, if so, whether service connection is warranted.

3.  Entitlement to a rating in excess of 20 percent for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to May 2000.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case was subsequently transferred to the RO in Wilmington, Delaware.


REMAND

On the VA Form 9, dated in May 2011, the Veteran indicated that he wanted a Board hearing by live videoconference.  A hearing was scheduled in September 2011 and the Veteran was informed by a letter sent in August 2011.  The Veteran did not show up for the hearing nor did he provide any explanation for his absence.

It is unclear, however, whether the August 2011 notice letter was sent to the Veteran's correct address.  In December 2008, the Veteran provided a Dover, Delaware address.  He identified this address as the place to send all correspondence.  His May 2011 substantive appeal form, however, indicates a Smyrna, Delaware address.  The RO sent the August 2011 hearing notice letter to this Smyrna, Delaware address.  Later in August 2011, the Board sent the Veteran a letter using a Dover, Delaware address.  In June 2013, the Veteran provided a VA Form 21-22 appointing DAV as his new representative.  This new form has a different mailing address than indicated on any prior correspondence from the Veteran.

Thus, it is unclear whether the Veteran ever received notice of the September 2011 hearing.  Corrective action is required.  The RO is to clarify the Veteran's current mailing address, schedule the Veteran for a new hearing, and ensure notice is sent to the Veteran's current mailing address. 

Accordingly, the case is REMANDED to the RO for the following action:

Clarify the Veteran's current mailing address; then, schedule the Veteran for a videoconference hearing before the Board in accordance with the docket number of his appeal, sending notice to his verified mailing address.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

